DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment/remarks filed on 3/30/2021. After entry of this amendment, claims 1-6 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-001720 to Aoki et al. (hereinafter Aoki) submitted in the IDS filed on 02/02/2020.
References made to the pages and paragraphs of the JP document refer to the pages and paragraphs of the translation, which was submitted with the original Japanese document by Applicant in the IDS.

With respect to claim 1, Aoki discloses an anti-adhesion agent for unvulcanized rubber, wherein said agent comprises montmorillonite (i.e. a smectite or component A), a surfactant (i.e. component C), and at least one material selected from fatty acid soap, metal soap, kaolin, carbonate, etc. (Aoki, pages 2 and 5; Overview and claims 8, 9, and 13 as well as paragraphs [0008]-[0009], [0016]-[0018], [0021 ]-[0022], [0027]-[0028], and [0030]-[0031]). Aoki teaches montmorillonite as a fine powder material to be added to the agent, but the reference also discloses a mixture of materials as fine powder, and the mixture includes not only montmorillonite but also other materials such as metal oxides, sulfates, and carbonates (i.e. component B) and magnesium laurate, zinc laurate, magnesium myristate (i.e. component B1) (Aoki, [0021]-[0022]).
Aoki specifically discloses that their agent has excellent lubricity and greatly reduces the problem of dust generation due to falling-off and is economically advantageous (Aoki, [0008]); thus, obtaining the specific amount of component B1, inevitably, depends on the level of lubricity expected of the final anti-adhesion agent which would depend on the specific rubber material as well as the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
Thus, obtaining the optimum or workable range of component B1, i.e. materials such as magnesium laurate, zinc laurate, magnesium myristate, etc. as cited above, is expected to have, at least, some overlapping with the claimed content of 2-50 mass% based on the total mass of the component B, motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 2, Aoki discloses that montmorillonite is used in an amount of 20-50 wt% ([0028]); also, Aoki discloses that montmorillonite is used as an essential component (Aoki, [0009]). The reference, also, discloses the use of 1-60 wt%, preferably 10-30 wt% of surfactant (Aoki, [0031]). The contents of montmorillonite prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Obtaining the optimum or workable range of component B1, i.e. materials such as magnesium laurate, zinc laurate, magnesium myristate, etc. as cited above, in the total mass of montmorillonite, surfactant and at least one of zinc myristate, zinc laurate, magnesium myristate, and magnesium laurate is expected to have, at least, some overlapping with the claimed content of 2-25 mass% motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is especially considering the fact that Aoki discloses that their agent has excellent lubricity and greatly reduces the problem of dust generation due to falling-off and is economically advantageous (Aoki, [0008]); having said that, it is expected that obtaining the specific amount of component B1, inevitably, depends on the level of lubricity expected of the final anti-adhesion agent which would depend on the specific rubber material as well as the nature and amount of other components within the anti-adhesion agent motivated by the fact that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 3, Aoki discloses an anti-adhesion agent which is mixed with water to form a dispersion wherein the unvulcanized rubber is immersed into (Aoki, [0017]). Aoki discloses that their anti-adhesion agent comprises montmorillonite (i.e. a smectite or component A), a surfactant (i.e. component C), and at least one material selected from fatty acid soap, metal soap, kaolin, carbonate, etc. (Aoki pages 2 and 5; Overview and claims 8, 9, and 13 as well as paragraphs [0008]-[0009], [0016]-[0018], [0021]-[0022], [0027]-[0028], and [0030]-[0031]). Aoki discloses montmorillonite as a fine powder material to be added to the agent, but the reference also discloses a mixture of materials as fine powder, and the mixture includes not only montmorillonite but also other materials such as metal oxides, sulfates, and carbonates (i.e. component B) and magnesium laurate, zinc laurate, magnesium myristate (i.e. component B1) ([0021]-[0022]).
Aoki specifically discloses that their agent has excellent lubricity and greatly reduces the problem of dust generation due to falling-off and is economically advantageous (Aoki, [0008]); thus, obtaining the specific amount of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
Thus, obtaining the optimum or workable range of component B1, i.e. materials such as magnesium laurate, zinc laurate, magnesium myristate, etc. as cited above, is expected to have, at least, some overlapping with the claimed content of 2-50 mass% based on the total mass of the component B, motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 4, Aoki discloses that in the aqueous dispersion formed from mixing their anti-adhesion agent and water, montmorillonite is used in an prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Obtaining the optimum or workable range of component B1, i.e. materials such as magnesium laurate, zinc laurate, magnesium myristate, etc. as cited above, in the total mass of montmorillonite, surfactant and at least one of zinc myristate, zinc laurate, magnesium myristate, and magnesium laurate is expected to have, at least, some overlapping with the claimed content of 2-25 mass% motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is especially considering the fact that Aoki et al. disclose that their agent has excellent lubricity and greatly reduces the problem of dust generation due to falling-off and is economically advantageous (Aoki, [0008]); thus, obtaining the specific amount of component B1, inevitably, depends on the level of lubricity expected of the final anti-adhesion agent which would depend on the specific rubber material as well as the nature and amount of other components within the anti-adhesion agent motivated by the fact that “The rationale to modify or In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claims 5 and 6, Aoki teaches magnesium stearate as an example of fatty acid soaps (Aoki, [0022] in page 13, line 15). In the same page and like, Aoki discloses the phrase “Stearic Acid zinc” as another example of fatty acid soaps, and this is taken to render the claimed zinc stearate obvious. 

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Applicant has argued that Aoki discloses the use of magnesium laurate, zinc laurate, and magnesium myristate as merely optional components; Applicant has, further, argued that Aoki does not mention that these components are essential (Remarks, last paragraph of page 6). Furthermore, Applicant has argued that Aoki teaches a laundry list of materials that may be used in the powder, but that the Office 
The Examiner, respectfully, submits Aoki is used in a 103 obviousness-type rejection; the rejection is not based on 102 anticipatory rejection. As a result, the reference needs not to disclose a specific embodiment anticipating the claimed limitations, but that the reference is taken to render the claims obvious to a person of ordinary skill in the art. Thus, the fact that the Aoki discloses certain compounds in a list of materials or does not disclose that they are essential is persuasive to withdraw a rejection based on said reference. Also, considering the fact that the rejection is not an anticipatory rejection, Applicant’s argument based on the examples of Aoki not teaching the specifically claimed metallic soap is not found persuasive. Furthermore, Aoki 1) Aoki teaches the use of, at least, magnesium strearate and zinc stearate which are claimed in new dependent claims 5 and 6, but not in independent claims, 2) the Examples 1-19 are all based on an amount of either 5 mass% or 20 mass% of specific metallic soap; thus, the Examples are not commensurate in scope with the independent claims which claim a much wider range of 2-50 mass% for the metallic soap selected from the group consisting of zinc, magnesium, and aluminum, 3) according to the Tables in the specification of the present Application under examination, the concentration of, specifically, smectite, as component A plays much more important role in improving property such as hardness of dried and solidified product of anti-tack agent; this is because comparing Examples 1-11 with Examples 12-19 shows that a higher hardness is obtained for those examples which utilize a higher amount of smectite. 4) Moreover, Examples 1-19, in particular, 16-19, show that obtaining a higher hardness and smaller amount of foreign matters in dried and solidified product of anti-tack agent is affected by not only the amount of smectite which is not claimed, but also by using a specific concentration of, specifically zinc stearic, magnesium stearate, or aluminum stearate, not necessarily any other metallic soap, in specifically 20 mass% while the concentration of components are kept constant at specific levels. Thus, again, the Tables and Examples are not commensurate in scope with the claims which include a much broader range of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731